DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, “the premature infant” should apparently read --the newborn or premature infant--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: in line 7, “the catheters” should apparently read --the at least two catheters--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in line 2, “characterized in that a pump is provided” should apparently read --further comprising a pump--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 2, lines 4-5, and line 5, “the catheters” should apparently read --the at least two catheters--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 2, “characterized in that a temperature control device is provided” should apparently read --further comprising a temperature control device--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in lines 3-4, “the newborn” should apparently read --the newborn or premature infant--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 4, “C02” should apparently read --CO2--; in line 4, “02” should apparently read --O2--; and in line 5, “02” should apparently read --O2--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in line 3, “02” should apparently read --O2--; and in line 3, “p02” should apparently read --pO2--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 2, “characterized in that an amniotic fluid pre-heating device is provided” should apparently read --further comprising an amniotic fluid pre-heating device--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 8, “characterized in that” should not be bolded.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: in line 2, “comprising” should apparently read --comprises--; and at the end of the claim, the period should apparently not be struckthrough.  Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" in lines 1-2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 also recites the limitation "the 21/0 and 28/0 week of gestation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation "the artificial womb" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites an artificial womb system.
Claim 1 also recites the limitation "the artificial amniotic fluid" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation "the amniotic fluid" in line 14.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites artificial amniotic fluid.
Claim 2 recites the limitations "the dialysis device" in line 2, “the umbilical cord” in line 3, and “the umbilical vein” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the womb" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the newborn or preterm infant" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites a premature infant.
Claim 4 also recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "preferably" in the last line renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the 02 saturation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 also recites the limitation “or intended for sonography” in the last line.  It is not clear what is meant by this limitation.
Claims 2-13, 17, and 20 are rejected by virtue of their dependence upon at least one rejected base claim.
Regarding claim 14, the phrase "especially" in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
14 also recites the limitation "the 21/0 and 28/0 week of gestation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 also recites the limitations "the artificial womb" in line 4 and “the newborn” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the claim also recites “the newborn” in lines 9-10, which may need to be amended in kind.
Claim 15 recites the limitations "the oxygen supply" in line 2, “the dialysis device” in lines 2-3, “the umbilical vein” in lines 3-4, “the umbilical artery” in line 4, and “the umbilical cord” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the artificial amniotic fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “silicon and vanadium” in line 3 as part of a long list of things that the artificial amniotic fluid can comprise, but not at the end of the list.  It is unclear whether this is intended to mean that silicon and vanadium are each possible ingredients in the fluid or that they are grouped together so that both must be included in the selection.
Claims 15, 16, 18, and 19 are rejected by virtue of their dependence upon claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 4, and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites that the port system is connected to the umbilical cord of the newborn or premature infant, which is a positive recitation of the human body.  Suggested language would be --a port system configured to be connected to the umbilical cord--.  Claims 4 and 5 are rejected by virtue of their dependence upon claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (U.S. Pub. No. 2004/0193096 A1).
Regarding claim 1, Cooper discloses an artificial womb system for supporting newborns, in particular extremely premature infants between the 21/0 and 28/0 week of gestation (Abstract; Figs. 1, 3; [0037]), comprising a chamber 1 of the artificial womb, said chamber being formed by an at least partially ultrasound-permeable wall and comprising a lumen for maintaining a physiologically intraamnial pressure and for receiving the artificial amniotic fluid 12 and a newborn or a premature infant 7 ([0018]-[0020]; [0041]), at least one access configured for supplying the premature infant in the artificial womb with nutrients ([0021]; [0030]; [0057]-[0060]), an oxygenator 15 and/or a gassing device for supplying oxygen to the newborn or premature infant ([0021]), said artificial womb system configured to maintain an intraamnial pressure of > 0 mbar in addition to the atmospheric pressure acting on the newborn in the chamber of the artificial womb ([0020]; [0030]), and to apply an oxygen containing gas mixture 16 or O2 treatment to the amniotic fluid of the artificial womb, either before delivery into the chamber of the artificial womb, or by treatment of amniotic fluid, which is already present in the chamber of the artificial womb ([0021]; [0062]).
Regarding claim 3, Cooper discloses that a pump 28 is provided, which feeds amniotic fluid and/or oxygen containing gas mixture or oxygen into the chamber of the womb to maintain an intraamnial pressure of 0 > mbar, preferably between 5 mbar and 1000 mbar, in addition to the atmospheric pressure ([0030]; [0042]; [0054]).
Regarding claim 6, Cooper discloses that a temperature control device 18 is provided in order to maintain a constant temperature between 36.5 and 37.5 degrees 
Regarding claim 7, Cooper discloses that the means for maintaining an intraamnial pressure of > 0 mbar, in addition to the atmospheric pressure, are gassing and/or amniotic fluid, acting on the newborn in the chamber ([0020]-[0021]; [0062]).
Regarding claim 8, Cooper discloses that the system provides accesses for ECMO/ECLS tubes, for amniotic fluid inlet and amniotic fluid outlet, for amniotic fluid gassing and/or for the discharge of metabolic waste and urine of the newborn or premature infant ([0021]; [0030]).
Regarding claim 10, Cooper discloses that the oxygenator infuses the chamber of the artificial womb or the amniotic fluid led into the chamber with a gas mixture consisting of about 5 volumes of CO2 and 95 volumes of O2 or with O2 only ([0018]; [0021]; [0062]).
Regarding claim 11, Cooper discloses a measuring device for monitoring the O2 saturation in premature infants, pO2 in the amniotic fluid of the system, the pressure and/or the temperature in the artificial womb or intended for sonography ([0030]; [0054]; [0062]).
Regarding claim 12, Cooper discloses that an amniotic fluid pre-heating device is provided, which may pre-heat the amniotic fluid to a temperature of up to 39 degrees Celsius before entering the chamber of the artificial womb ([0022]; [0057]; [0067]; capable of such).
Regarding claim 13, Cooper discloses that the artificial womb is mounted on a moving device and/or scale (Fig. 3; [0030]).
1 of the artificial womb with a lumen for receiving amniotic fluid 12 and the neonate or premature infant 7 ([0018]-[0020]; [0041]), supplying the newborn in the chamber of the artificial womb with nutrients and oxygen via an oxygenator 15 and/or a gassing device ([0021]; [0030]; [0057]-[0060]), characterized in that an intraamnial pressure of > 0 mbar in addition to the atmospheric pressure acting on the newborn is maintained in the artificial womb ([0020]; [0030]), an oxygen containing gas mixture 16 or O2 treatment is applied to the amniotic fluid of the artificial womb, either before delivery into the chamber of the artificial womb, or by treatment of amniotic fluid, which is already present in the chamber of the artificial womb ([0021]; [0062]).
Regarding claim 19, Cooper discloses that metabolic waste products are flushed with the artificial amniotic fluid ([0021]; [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 1 above, and further in view of Tchirikov (U.S. Pub. No. 2013/0316980 A1).  Cooper discloses the invention as claimed, see rejection supra, but fails to disclose the recited composition of artificial amniotic fluid.  Tchirikov discloses artificial amniotic fluid with the recited composition in order to provide a safer and improved artificial amniotic fluid for therapeutic treatment (Abstract; [0053]; [0056]-[0077]; [0089]-[0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooper with the artificial amniotic fluid composition taught by Tchirikov in order to provide a safer and improved artificial amniotic fluid for therapeutic treatment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 14 above, and further in view of Mason et al. (U.S. Pub. No. 2016/0317117 A1; hereinafter known as “Mason”).  Cooper discloses the invention as claimed, see rejection supra, but fails to disclose that maternal sounds, heartbeat, bowel sounds, breathing sounds, and voice are played via an audio device to the .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 1 and 14 above, and further in view of Sitzmann (U.S. Pub. No. 2007/0010005 A1).
Regarding claim 17, Cooper discloses the invention as claimed, see rejection supra, but fails to disclose a dialysis device.  Sitzmann discloses an artificial womb system (Abstract; Fig. 1) that comprises a dialysis device in order to remove waste from artificial amniotic fluid ([0010]; [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooper with a dialysis device, as taught by Sitzmann, in order to remove waste from the artificial amniotic fluid.
Regarding claim 18, Cooper discloses the invention as claimed, see rejection supra, but fails to disclose that metabolic waste products are discharged via a dialysis device.  Sitzmann discloses an artificial womb system (Abstract; Fig. 1) that comprises a dialysis device, wherein the dialysis device discharges metabolic waste products, in order to remove waste from artificial amniotic fluid ([0010]; [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 1 above, and further in view of Fassihi et al. (U.S. Pub. No. 2017/0128322 A1; hereinafter known as “Fassihi”).  Cooper discloses the invention as claimed, see rejection supra, but fails to disclose that the artificial amniotic fluid comprises boron, chromium, iron, fluorine, iodine, cobalt, lithium, manganese, molybdenum, nickel, silicon and vanadium, amino acids, growth factors, vitamins and/or hormones.  Fassihi discloses an artificial womb system and artificial amniotic fluid for premature infants (Abstract) wherein the artificial amniotic fluid comprises amino acids, hormones, and/or vitamins in order to provide nutrients and simulate natural amniotic fluid ([0009]; [0013]; [0015]; [0018]; [0086]-[0087]; [0102]; [0104]; [0141]-[0143]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooper with the artificial amniotic fluid ingredients taught by Fassihi in order to provide nutrients and simulate natural amniotic fluid.

Allowable Subject Matter
Claims 2, 4, 5, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a system and method for treating premature infants that comprises a port system connected to an oxygenator and dialysis device, wherein the port system comprises at least two catheters for connecting the umbilical vein and artery of the infant’s umbilical cord and a stent for fixing/anchoring the port system to the umbilical cord.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THADDEUS B COX/Primary Examiner, Art Unit 3791